NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



RICHARD THOMAS STEVENS,                    )
DOC #Y14387,                               )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D17-4907
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 21, 2019.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

Howard L. Dimmig, II, Public Defender,
and Julius J. Aulisio, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed without prejudice to any right Stevens may have to file a motion

for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850.


SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.